          Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 1 of 21




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


 IN RE: CROP INPUTS ANTITRUST                       MDL No. 2993
 LITIGATION


                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that a copy of the foregoing Notice of

Appearance, and this Proof of Service, were served upon all counsel of record via electronic filing

via the CM/ECF system, and all parties in the following cases electronically (via e-mail), as

indicated below, on March 17, 2021.


                                  Via Electronic Mail or ECF

   Robert L. King                                    W. Joseph Bruckner
   Stephen M. Tillery                                Robert K. Shelquist
   Jamie Boyer                                       Brian D. Clark
   Carol O’Keefe                                     Rebecca A. Peterson
   John A. Libra                                     Stephanie A. Chen
   Randall P.                                        LOCKRIDGE GRINDAL NAUEN P.L.L.P.
   Ewing                                             100 Washington Ave. South, Suite 2200
   KOREIN TILLERY LLC                                Minneapolis, MN 63101
   One U.S. Bank Plaza                               wjbruckner@locklaw.com
   505 N. 7th Street, Suite                          rkshelquist@locklaw.com
   3600 St. Louis, MO                                bdclark@locklaw.com
   63101                                             rapeterson@locklaw.com
   rking@koreintillery.com                           sachen@locklaw.com
   stillery@koreintillery.com
   jboyer@koreintillery.com                          Counsel for Plaintiff Charles Lex
   cokeefe@koreintillery.com
                                                     Lex v. Bayer CropScience LP, et al. No.
   Counsel for Plaintiffs Charles Lex, Jason         3:21-cv-00122 (S.D. Ill.)
   J. Canjar d/b/a Yedinak Registered
   Holsteins, Barbara Piper

   Lex v. Bayer CropScience LP, et al. No.
   3:21- cv-00122 (S.D. Ill.)

                                                1
        Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 2 of 21




 Canjar v. Bayer CropScience, et al., No.
 3:21- cv-00181 (S.D. Ill.)
 Piper, et al., v. Bayer CropScience, et al.,
 No. 3:21-cv-00021 (S.D. Ill.)

J. Barton Goplerud                                  George A. Zelcs
Brandon M. Bohlman                                  John Libra
SCHINDLER, ANDERSON,                                Randall P. Ewing, Jr.
GOPLERUD & WEESE P.C.                               Jonathon Byrer
5015 Grand Ridge Drive, Suite 100                   Ryan Z. Cortazar
West Des Moines, IA 50265                           KOREIN TILLERY, LLC
goplerud@sagwlaw.com                                205 North Michigan Ave, Suite 1950
bohlman@sagwlaw.com                                 Chicago, IL 60601
                                                    gzelcs@koreintillery.com
Counsel for Plaintiff Charles Lex                   jlibra@koreintillery.com
                                                    rewing@koreintillery.com
Lex v. Bayer CropScience LP, et al.                 jbyrer@koreintillery.com
No. 3:21- cv-00122 (S.D. Ill.)                      rcortazar@koreintillery.com

                                                    Counsel for Plaintiffs Jason J. Canjar
                                                    d/b/a Yedinak Registered Holsteins,
                                                    Barbara Piper

                                                    Canjar v. Bayer CropScience, et al.,
                                                    No. 3:21-cv-00181 (S.D. Ill.)
                                                    Piper, et al., v. Bayer CropScience, et
                                                    al., No. 3:21-cv- 00021 (S.D. Ill.)

Mark Edelson                                        Joseph E. Mariotti
EDELSON LECHTZIN LLP                                CAPUTO & MARIOTTI, P.C.
3 Terry Drive, Suite 205                            730 Main Street
Newtown, PA 18940                                   Moosic, PA
medelson@edelson-                                   18507
law.com                                             jmariotti@capu
                                                    tomariotti.com
Counsel for Plaintiff Jason J. Canjar
d/b/a Yedinak Registered Holsteins                  Counsel for Plaintiff Jason J. Canjar
                                                    d/b/a Yedinak Registered Holsteins
Canjar v. Bayer CropScience, et al., No.
3:21- cv-00181 (S.D. Ill.)                          Canjar v. Bayer CropScience, et al., No.
                                                    3:21-cv-00181 (S.D. Ill.)




                                                2
        Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 3 of 21




Charles F. Barrett                                 Gregory S. Asciolla Karin E. Garvey
NEAL & HARWELL, PLC                                Jonathan S. Crevier
1201 Demonbreun Street, Suite 1000                 LABATON SUCHAROW LLP
Nashville, Tennessee 37203                         140 Broadway
cbarrett@nealharwell.com                           New York, New York 10005
                                                   gasciolla@labaton.com
Counsel for Plaintiff Jones Planting Co. III       kgarvey@labaton.com
                                                   jcrevier@labaton.com
Jones Planting Co. III v. Bayer
CropScience LP, et al., No. 3:21-cv-00173          Counsel for Plaintiff Jones Planting Co.
(S.D. Ill.)                                        III

                                                   Jones Planting Co. III v. Bayer
                                                   CropScience LP, et al., No. 3:21-cv-00173
                                                   (S.D. Ill.)

Jonathan P. Barrett                                Michael R. Cashman
BARRETT LAW, PLLC                                  Anne T. Regan
121 Colony Crossing, Suite D                       Nathan D. Prosser
Madison, MS 39110                                  HELLMUTH & JOHNSON, PLLC
jpb@barrettlawms.com                               8050 West 78th Street
                                                   Edina, Minnesota 55439
Counsel for Plaintiff Jones Planting Co.           mcashman@hjlawfirm.com
III                                                aregan@hjlawfirm.com
                                                   nprosser@hjlawfirm.com
Jones Planting Co. III v. Bayer
CropScience LP, et al., No. 3:21-cv-               Counsel for Plaintiffs Ryan Bros., Inc. and
00173 (S.D. Ill.)                                  Michael J. Ryan

                                                   Ryan Bros., Inc., et al., v. Bayer
                                                   CropScience LP, et al., No. 0:21-cv-00433
                                                   (D. Minn.)
Drew R. Ball Steve McCann                          Derek Y. Brandt
BALL & McCANN, P.C.                                Leigh M. Perica
161 North Clark Street, Suite 1600                 Connor P. Lemire
Chicago, IL 60601                                  MCCUNE WRIGHT AREVALO, LLP
Drew@BallMcCannLaw.com                             231 North Main Street, Suite 20
Steve@BallMcCannLaw.com                            Edwardsville, IL 62025
                                                   dyb@mccunewright.com
Counsel for Plaintiffs Ryan Bros., Inc.            lmp@mccunewright.com
and Michael J. Ryan                                cpl@mccunewright.com

Ryan Bros., Inc., et al., v. Bayer                 Counsel for Plaintiff Darren Duncan
CropScience LP, et al., No. 0:21-cv-
00433 (D. Minn.)                                   Duncan v. Bayer CropScience LP, et al.,
                                                   No. 3:21-cv- 00158 (D. Minn.)

                                               3
        Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 4 of 21




Richard D. McCune                             Daniel E. Gustafson
MCCUNE WRIGHT AREVALO, LLP                    Daniel C. Hedlund
3281 East Guasti Road, Suite 100              Michelle J. Looby
Ontario, CA 91761                             Daniel J. Nordin
rdm@mccunewright.com                          Mickey L. Stevens
                                              GUSTAFSON GLUEK PLLC
Counsel for Plaintiff Darren Duncan           Canadian Pacific Plaza
                                              120 South Sixth Street, Suite 2600
Duncan v. Bayer CropScience LP, et al.,       Minneapolis, MN 55402
No. 3:21-cv-00158 (D. Minn.)                  dgustafson@gustafsongluek.com
                                              dhedlund@gustafsongluek.com
                                              mlooby@gustafsongluek.com
                                              dnordin@gustafsongluek.com
                                              mstevens@gustafsongluek.com

                                              Counsel for Plaintiffs Dan Flaten, Randi
                                              Handwerk, Leon Pfaff, Eagle Lake Farms
                                              Partnership

                                              Flaten v. Bayer CropScience LP, et al., No.
                                              0:21-cv-00404 (D. Minn.)
                                              Handwerk v. Bayer CropScience LP, et al.,
                                              No. 0:21-cv- 00351 (D. Minn.)
                                              Pfaff v. Bayer CropScience LP, et al., No.
                                              0:21-cv-00462 (D. Minn.)
                                              Eagle Lake Farms Partnership v. Bayer
                                              CropScience LP, et al., No. 0:21-cv-00543
                                              (D. Minn.)
Richard M. Paul III                           Anne T. Regan
Ashlea G. Schwarz                             Nathan D. Prosser
PAUL LLP                                      HELLMUTH & JOHNSON PLLC
601 Walnut Street, Suite 300                  8050 West 78th Street
Kansas City, MO 64106                         Edina, MN 55439
Rick@PaulLLP.com                              aregan@hjlawfirm.com
Ashlea@PaulLLP.com                            nprosser@hjlawfirm.com

Counsel for Plaintiff Dan Flaten              Counsel for Plaintiff Randi Handwerk

Flaten v. Bayer CropScience LP, et al.,       Handwerk v. Bayer CropScience LP, et al.,
No. 0:21-cv-00404 (D. Minn.)                  No. 0:21-cv- 00351 (D. Minn.)




                                          4
        Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 5 of 21




Joseph W. Cotchett                               Joseph Goldberg
Adam J. Zapala                                   Vincent J. Ward
Karin B. Swope                                   Frank T. Davis
Elizabeth T. Castillo                            Josh B. Ewing
James G.B. Dallal                                FREEDMAN BOYD HOLLANDER
Reid W. Gaa                                      GOLDBERG URIAS & WARD P.A.
COTCHETT, PITRE & MCCARTHY,                      20 First Plaza, Suite 700
LLP                                              Albuquerque, NM 87102
840 Malcolm Road, Suite 200                      jg@fbdlaw.com
Burlingame, CA 94010                             vwj@fbdlaw.com
jcotchett@cpmlegal.com                           ftd@fbdlaw.com
azapala@cpmlegal.com                             jbe@fbdlaw.com
kswope@cpmlegal.com
ecastillo@cpmlegal.com                           Counsel for Plaintiff Randi Handwerk
jdallal@cpmlegal.com
rgaa@cpmlegal.com                                Handwerk v. Bayer CropScience LP, et al.,

Counsel for Plaintiff Randi Handwerk             No. 0:21-cv- 00351 (D. Minn.)

Handwerk v. Bayer CropScience LP, et
al., No. 0:21-cv-00351 (D. Minn.)
Robert J. Gralewski, Jr.                         Kenneth A. Wexler
Samantha L. Greenberg                            Mark R. Miller
KIRBY McINERNEY LLP                              Melinda J. Morales
600 B Street, Suite 2110                         WEXLER WALLACE LLP
San Diego, CA 92101                              55 W. Monroe Street, Suite 3300
bgralewski@kmllp.com                             Chicago, IL 60603
sgreenberg@kmllp.com                             kaw@wexlerwallace.com
                                                 mrm@wexlerwallace.com
Counsel for Plaintiff Leon Pfaff                 mjm@wexlerwallace.com

Pfaff v. Bayer CropScience LP, et al., No.       Counsel for Plaintiff Leon Pfaff
0:21-cv-00462 (D. Minn.)
                                                 Pfaff v. Bayer CropScience LP, et al., No.
                                                 0:21-cv-00462 (D. Minn.)
Timothy D. Battin                                Robert A. Clifford
Christopher V. Le                                Shannon M. McNulty
STRAUS & BOIES, LLP                              CLIFFORD LAW OFFICES, P.C.
4041 University Drive, Suite 500                 120 North LaSalle, #3100
Fairfax, VA 22030                                Chicago, IL 60602
tbattin@straus-boies.com                         rac@cliffordlaw.com
cle@straus-boies.com                             mm@cliffordlaw.com

Counsel for Plaintiff Leon Pfaff                 Counsel for Plaintiff John C. Swanson




                                             5
        Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 6 of 21




Pfaff v. Bayer CropScience LP, et al., No.       Swanson v. Bayer CropScience LP, et al.,
                                                 No. 3:21-cv- 00046 (S.D. Ill.)
0:21-cv-00462 (D. Minn.)

Linda P. Nussbaum                                Arthur N. Bailey
Bart D. Cohen                                    Marco Cercone
Christopher B. Sanchez                           RUPP BAASE PFALZGRAF
Louis Kessler                                    CUNNINGHAM LLC
NUSSBAUM LAW GROUP, P.C.                         1600 Liberty Building
1211 Avenue of the Americas, 40th Floor          424 Main Street
New York, NY 10036                               Buffalo, NY 14202
lnussbaum@nussbaumpc.com                         bailey@ruppbaase.com
bcohen@nussbaumpc.com                            cercone@ruppbaase.com
csanchez@nussbaumpc.com
lkessler@nussbaumpc.com                          Counsel for Plaintiff John C. Swanson

Counsel for Plaintiff John C. Swanson            Swanson v. Bayer CropScience LP, et al.,
                                                 No. 3:21-cv- 00046 (S.D. Ill.)
Swanson v. Bayer CropScience LP, et al.,
No. 3:21-cv-00046 (S.D. Ill.)

Rex A. Sharp                                     Isaac Diel
Ruth Anne French-Hodson                          Greg Bentz
SHARP LAW, LLP                                   SHARP LAW, LLP
5301 W. 75th Street                              6900 College Blvd., Suite 285
Prairie Village, KS 66208                        Overland Park, KS 66211
rsharp@midwest-law.com                           idiel@midwest-law.com
rafrenchhodson@midwest-law.com                   gbentz@midwest-law.com

Counsel for Plaintiff Melinda Budde              Counsel for Plaintiff Melinda Budde

Budde v. Bayer CropScience LP, et al.,           Budde v. Bayer CropScience LP, et al., No.
No. 2:21-cv-02095 (D. Kan.)                      2:21-cv-02095 (D. Kan.)




                                             6
        Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 7 of 21




Brian C. Gudmundson                            Hart L. Robinovitch
Alyssa J. Leary                                ZIMMERMAN REED LLP
David M. Cialkowski                            14646 N. Kierland Blvd., Suite 145
ZIMMERMAN REED LLP                             Scottsdale, AZ 85254
1100 IDS Center, 80 S. 8th St.                 hart.robinovitch@zimmreed.com
Minneapolis, MN 55402
david.cialkowski@zimmreed.com                  Counsel for Plaintiff B. Carlson
brian.gudmundson@zimmreed.com
alyssa.leary@zimmreed.com                      Carlson v. Bayer CropScience LP, et al.,
                                               No. 0:21-cv- 00475 (D. Minn.)
Counsel for Plaintiff B. Carlson

Carlson v. Bayer CropScience LP, et al.,
No. 0:21-cv-00475 (D. Minn.)
John W. “Don” Barrett                          Jonathan W. Cuneo
Katherine Barrett Riley                        Victoria Sims
David McMullan, Jr.                            Blaine Finley
Sterling Starns                                CUNEO GILBERT & LADUCA, LLP
BARRETT LAW GROUP, P.A.                        4725 Wisconsin Ave., NW Suite 200
P.O. Box 927                                   Washington, DC 20016
404 Court Square North                         jonc@cuneolaw.com
Lexington, Mississippi 39095-0927              vicky@cuneolaw.com
dbarrett@barrettlawgroup.com                   bfinley@cuneolaw.com
kbriley@barrettlawgroup.com
dmcmullan@barrettlawgroup.com                  Counsel for Plaintiff Vienna Eqho Farms
sstarns@barrettlawgroup.com
                                               Vienna Eqho Farms v. Bayer CropScience
Counsel for Plaintiff Vienna Eqho Farms        LP, et al., No. 3:21cv00204 (S.D. Ill.)

Vienna Eqho Farms v. Bayer
CropScience LP, et al., No. 3:21cv00204
(S.D. Ill.)




                                           7
        Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 8 of 21




Jeffrey B. Gittleman                            John G. Emerson
Chad A. Carder                                  EMERSON FIRM, PLLC
BARRACK, RODOS & BACINE                         2500 Wilcrest, Suite 300
3300 Two Commerce Square                        Houston, TX 77042
2001 Market Street                              jemerson@emersonfirm.com
Philadelphia, PA 19103
jgittleman@barrack.com                          Counsel for Plaintiff Eagle Lake Farms
ccarder@barrack.com                             Partnership

Counsel for Plaintiff Eagle Lake Farms          Eagle Lake Farms Partnership v. Bayer
Partnership                                     CropScience LP, et al., No. 0:21-cv-00543
                                                (D. Minn.)
Eagle Lake Farms Partnership v. Bayer
CropScience LP, et al., No. 0:21-cv-00543
(D. Minn.)
David M. Cialkowski                             E. Powell Miller
Brian C. Gudmundson                             Sharon S. Almonrode
Alyssa J. Leary                                 William Kalas
ZIMMERMAN REED LLP                              Dennis A. Lienhardt
1100 IDS Center, 80 S. 8th St.                  THE MILLER LAW FIRM PC
Minneapolis, MN 55402                           950 West University Drive,
david.cialkowski@zimmreed.com                   Rochester, Michigan 48307
brian.gudmundson@zimmreed.com                   epm@millerlawpc.com
alyssa.leary@zimmreed.com                       ssa@millerlawpc.com
                                                wk@millerlawpc.com
Hart L. Robinovitch (MN Lic. #240515)           dal@millerlawpc.com
ZIMMERMAN REED LLP
14646 N. Kierland Blvd., Suite 145              Counsel for Plaintiff Brad DeKrey
Scottsdale, AZ 85254
hart.robinovitch@zimmreed.com                   Brad DeKrey v. Bayer CropScience LP, et
                                                al., No. 0:21-cv-00639 (D. Minn.)
Counsel for Plaintiff Brad DeKrey

Brad DeKrey v. Bayer CropScience LP, et
al., No. 0:21-cv-00639 (D. Minn.)




                                            8
        Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 9 of 21




Patrick Howard, Esq.                            Roberta D. Liebenberg, PA ID # 31738
Simon B. Paris, Esq.                            Gerard A. Dever, PA ID # 85291
SALTZ, MONGELUZZI, & BENDESKY,                  Jessica D. Khan, PA ID # 208875
P.C.                                            FINE, KAPLAN AND BLACK, RPC
1650 Market Street, 52nd Floor                  One South Broad Street, 23rd Floor
Philadelphia, PA 19103                          Philadelphia, PA 19107
phoward@smbb.com                                rliebenberg@finekaplan.com
sparis@smbb.com                                 gdever@finekaplan.com
                                                jkhan@finekaplan.com
Counsel for Plaintiff Tom Burke Farms
                                                Counsel for Plaintiff Tom Burke Farms
Tom Burke Farms v. Bayer CropScience
LP, et al., No. 2:21-cv-01049 (ED Pa.)          Tom Burke Farms v. Bayer CropScience LP,
                                                et al., No. 2:21-cv-01049 (ED Pa.)

Michael J. Boni                                 Dianne M. Nast
Joshua D. Snyder                                NASTLAW LLC
BONI, ZACK & SNYDER LLC                         1101 Market Street, Suite 2801
15 St. Asaphs Road                              Philadelphia, Pennsylvania 19107
Bala Cynwyd, PA 19004                           dnast@nastlaw.com
mboni@bonizack.com
jsnyder@bonizack.com                            Counsel for Plaintiff Tom Burke Farms

Counsel for Plaintiff Tom Burke Farms           Tom Burke Farms v. Bayer CropScience LP,
                                                et al., No. 2:21-cv-01049 (ED Pa.)
Tom Burke Farms v. Bayer CropScience
LP, et al., No. 2:21-cv-01049 (ED Pa.)

Rhett A. McSweeney                              William G. Caldes
Jonathan R. Mencel                              Jeffrey J. Corrigan
MCSWEENEY LANGEVIN                              Jeffrey L. Spector
2116 Second Avenue South                        Icee N. Etheridge
Minneapolis, MN 55404                           SPECTOR ROSEMAN & KODROFF, P.C.
Telephone: (612) 746-4646                       2001 Market Street, Suite 3420
Fax: (612) 454-2678                             Philadelphia, PA 19103
ram@westrikeback.com                            Telephone: (215) 496-0300
jon@westrikeback.com                            Fax: (215) 496-6611
filing@westrikeback.com                         bcaldes@srkattorneys.com
                                                jcorrigan@srkattorneys.com
Counsel for Plaintiff Beeman Berry Farm,        jspector@srkattorneys.com
LLC                                             ietheridge@srkattorneys.com

Beeman Berry Farm, LLC v. Bayer                 Counsel for Plaintiff Beeman Berry Farm,
CropScience LP, et al., No. 0:21-cv-00719       LLC
(D. Minn.)
                                                Beeman Berry Farm, LLC v. Bayer

                                            9
       Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 10 of 21




                                              CropScience LP, et al., No. 0:21-cv-00719
                                              (D. Minn.)
Karl L. Cambronne                             Wilbert B. Markovits
Bryan L. Bleichner                            Terence R. Coates
Jeffrey D. Bores                              MARKOVITS, STOCK & DEMARCO,
Christopher P. Renz                           LLC
CHESTNUT CAMBRONNE PA                         3825 Edwards Road, Ste. 650
100 Washington Avenue South, Suite 1700       Cincinnati, OH 45209
Minneapolis, MN 55401                         Telephone: (513) 651-3700
Telephone: (612) 339-7300                     Fax: (513) 665-0219
Fax: (612) 336-2940                           bmarkovits@msdlegal.com
kcambronne@chestnutcambronne.com              tcoates@msdlegal.com
bbleichner@chestnutcambronne.com
jbores@chestnutcambronne.com                   Counsel for Plaintiff Tyler Schultz
crenz@chestnutcambronne.com
                                               Schultz v. Bayer Cropscience LP, et al., No.
Counsel for Plaintiff Tyler Schultz            0:21-cv-00681 (D. Minn.)

Schultz v. Bayer Cropscience LP, et al.,
No. 0:21-cv-00681 (D. Minn.)
Mark Reinhardt
Garrett D. Blanchfield
Roberta A. Yard
REINHARDT WENDORF &
BLANCHFIELD
332 Minnesota Street, Suite W1050
St. Paul, MN 55101
Telephone: (651) 287-2100
Fax: 651) 287-2103
m.reinhardt@rwblawfirm.com
g.blanchfield@rwblawfirm.com
r.yard@rwblawfirm.com

Counsel for Plaintiffs Hapka Farms, Inc. &
Amy Hapka

Hapka Farms, Inc. v. Bayer Cropscience
LP, et al., No. 0:21-cv-00685 (D. Minn.)




                                             10
       Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 11 of 21




Mark K. Wasvary                               Brian P. Murray
MARK K. WASVARY, P.C.                         Lee Albert
2401 W. Big Beaver Rd, STE 100                GLANCY PRONGAY & MURRAY LLP
Troy, MI 48084                                230 Park Avenue, Suite 530
Telephone: 248-649-5667                       New York, NY 10169
Fax: 248-649-5668                             Telephone: (212) 682-5340
markwasvary@hotmail.com                       Fax: (212) 884-0988
                                              bmurray@glancylaw.com
Counsel for Plaintiff Beeman Berry Farm,      lalbert@glancylaw.com
LLC
                                              Counsel for Plaintiff Beeman Berry Farm,
Beeman Berry Farm, LLC v. Bayer               LLC
CropScience LP, et al., No. 0:21-cv-00719
(D. Minn.)                                    Beeman Berry Farm, LLC v. Bayer
                                              CropScience LP, et al., No. 0:21-cv-00719
                                              (D. Minn.)
Steven A. Kanner                              David P. McLafferty
Jonathan M. Jagher                            MCLAFFERTY LAW FIRM, P.C.
FREED KANNER LONDON & MILLEN                  923 Fayette Street
LLC                                           Conshohocken, PA 19428
2201 Waukegan Rd, Suite 130                   Telephone: (610) 940-4000 ext. 12
Bannockburn, IL 60015                         Fax: (610) 940-4007
Telephone: (224) 632-4500                     dmclafferty@mclaffertylaw.com
Fax: (224) 632-4521
skanner@fklmlaw.com                           Counsel for Plaintiff Beeman Berry Farm,
jjagher@fklmlaw.com                           LLC

Counsel for Plaintiff Beeman Berry Farm,      Beeman Berry Farm, LLC v. Bayer
LLC                                           CropScience LP, et al., No. 0:21-cv-00719
                                              (D. Minn.)
Beeman Berry Farm, LLC v. Bayer
CropScience LP, et al., No. 0:21-cv-00719
(D. Minn.)




                                            11
       Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 12 of 21




Jason A. Leckerman                           G. Patrick Watson
Ballard Spahr LLP                            BRYAN CAVE LEIGHTON PAISNER
1735 Market St., 51st Floor                  LLP
Philadelphia, PA 19103                       1201 West Peachtree Street Suite 1400
leckermanj@ballardspahr.com                  Atlanta, Georgia 30309
                                             Telephone: 404-572-6846
Counsel for Defendant Corteva Inc.           Fax No.: 404-420-0846
                                             patrick.watson@bclplaw.com

                                            Counsel for Defendant Nutrien Ag Solutions
                                            Inc.
David Lender                                Paul S. Mishkin
WEIL, GOSHAL & MANGES LLP                   DAVIS POLK & WARDWELL LLP
767 Fifth Ave                               450 Lexington Avenue
New York, NY 10153                          New York, NY 10017
Tel: (212) 833-3012                         Tel: (212) 450-4000
David.lender@weil.com                       Fax: (212) 701-5292
                                            paul.mishkin@davispolk.com
Counsel for Defendant BASF
Corporation                                 Counsel for Defendant Syngenta
                                            Corporation
Nathan P. Eimer                             Craig C. Martin
Brian Chang                                 Matt D. Basil
Sarah H. Catalano                           WILLKIE FARR & GALLAGHER LLP
Vanessa G. Jacobsen                         300 N. LaSalle
EIMER STAHL LLP                             Chicago, IL 60654
224 South Michigan Ave., Suite 1100         cmartin@willkie.com
Chicago, IL 60604                           mbasil@willkie.com
neimer@eimerstahl.com
bchang@eimerstahl.com                       Counsel for Defendant Univar Solutions,
scatalano@eimerstaho.com                    Inc.
vjacobsen@eimerstaho.com

Counsel for Defendant Winfield Solutions
LLC
Michael L. McCluggage                       Kathy L. Osborn
EIMER STAHL LLP                             FAEGRE DRINKER BIDDLE & REATH
224 South Michigan Ave., Suite 1100         LLP
Chicago, IL 60604                           300 North Meridian Street, Suite 2500
mmccluggage@eimerstahl.com                  Indianapolis, IN 46204
                                            Kathy.osborn@faegredrinker.com
Counsel for Defendant Federated Co-
Operatives Ltd.                             Counsel for Defendant CHS Inc.




                                           12
         Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 13 of 21




 Eric J. Mahr                                  Lee A. Peifer
 FRESHFIELDS BRUCKHAUS                         EVERSHEDS SUTHERLAND (US) LLP
 DERINGER US LLP                               999 Peachtree Street, NE, Suite 2300
 700 13th Street NW, 10th Floor                Atlanta, Georgia 30309-3996
 Washington, DC 20005-3960                     404-853-8000 (tel.)
 Tel: (202) 777-4545                           404-853-8806 (fax)
 Fax: (202) 777-4555                           leepeifer@eversheds-sutherland.com
 eric.mahr@freshfields.com
                                               Counsel for Tenkoz, Inc.
 Counsel for Defendant Cargill, Inc.
 Jonathan Gleklen, Esq.                        F. Matthew Ralph, Esq
 Laura Shores, Esq.                            DORSEY & WHITNEY LLP
 ARNOLD & PORTER                               Suite 1500, 50 South Sixth Street
 601 Massachusetts Ave, NW                     Minneapolis, MN 55402
 Washington, DC 20001-3743                     Telephone: (612) 340-2600
 (202) 942-5000                                Facsimile: (612) 340-2868
 FAX (202) 942-5999                            ralph.matthew@dorsey.com
 jonathan.gleklen@arnoldporter.com
 laura.shores@arnoldporter.com                 Counsel for Defendants GROWMARK, Inc.
                                               and GROWMARK FS, LLC
 Counsel for Defendants Bayer
 CropScience LP and Bayer CropScience
 Inc
 Shylah R. Alfonso
 PERKINS COIE LLP
 1201 Third Avenue, Suite 4900
 Seattle, WA 98101-3099
 Telephone: (206) 359-8306
 salfonso@perkinscoie.com

 Counsel for Defendant Simplot AB Retail
 Sub, Inc.


Dated: March 17, 2021                      Respectfully submitted,

                                           /s/ Daniel E. Gustafson
                                           Daniel E. Gustafson (MN Lic. #202241)
                                           Daniel C. Hedlund (MN Lic. #258337)
                                           Michelle J. Looby (MN Lic. #0388166)
                                           Daniel J. Nordin (MN Lic. #0392393)
                                           Mickey L. Stevens (MN Lic. #0398549)
                                           GUSTAFSON GLUEK PLLC
                                           Canadian Pacific Plaza
                                           120 South Sixth Street, Suite 2600
                                           Minneapolis, MN 55402

                                             13
Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 14 of 21




                           Telephone: (612) 333-8844
                           Fax: (612) 339-6622
                           dgustafson@gustafsongluek.com
                           dhedlund@gustafsongluek.com
                           mlooby@gustafsongluek.com
                           dnordin@gustafsongluek.com
                           mstevens@gustafsongluek.com

                           Counsel for Plaintiffs Randi Handwerk, Dan Flaten,
                           Leon Pfaff, and Eagle Lake Farms Partnership

                           Joseph W. Cotchett
                           Adam J. Zapala
                           Karin B. Swope
                           Elizabeth T. Castillo
                           James G.B. Dallal
                           Reid W. Gaa
                           COTCHETT, PITRE & MCCARTHY, LLP
                           840 Malcolm Road, Suite 200
                           Burlingame, CA 94010
                           Tel: (650) 697-6000
                           Fax: (650) 697-0577
                           jcotchett@cpmlegal.com
                           azapala@cpmlegal.com
                           kswope@cpmlegal.com
                           ecastillo@cpmlegal.com
                           jdallal@cpmlegal.com
                           rgaa@cpmlegal.com

                           Counsel for Plaintiff Randi Handwerk

                           Michael R. Cashman (MN Lic. #206945)
                           Anne T. Regan (MN Lic. #0333852)
                           Nathan D. Prosser (MN Lic. #0329745)
                           HELLMUTH & JOHNSON PLLC
                           8050 West 78th Street
                           Edina, MN 55439
                           Telephone: (952) 941-4005
                           Facsimile: (952) 941-2337
                           aregan@hjlawfirm.com
                           nprosser@hjlawfirm.com

                           Counsel for Plaintiffs Randi Handwerk, Michael J.
                           Ryan & Ryan Bros., Inc.




                             14
Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 15 of 21




                           Joseph Goldberg
                           Vincent J. Ward
                           Frank T. Davis
                           Josh B. Ewing
                           FREEDMAN BOYD HOLLANDER
                           GOLDBERG URIAS & WARD P.A.
                           20 First Plaza, Suite 700
                           Albuquerque, NM 87102
                           Telephone: (505) 305-1263
                           jg@fbdlaw.com
                           vwj@fbdlaw.com
                           ftd@fbdlaw.com
                           jbe@fbdlaw.com

                           Counsel for Plaintiff Randi Handwerk

                           Richard M. Paul III
                           Ashlea G. Schwarz
                           PAUL LLP
                           601 Walnut Street, Suite 300
                           Kansas City, MO 64106
                           Telephone: 816-984-8100
                           Fax: 816-984-8101
                           Rick@PaulLLP.com
                           Ashlea@PaulLLP.com

                           Counsel for Plaintiff Dan Flaten

                           Drew R. Ball
                           Steve McCann
                           BALL & MCCANN, P.C.
                           161 North Clark Street, Suite 1600
                           Chicago, Illinois 60601
                           Telephone: (872) 205-6556
                           Fax: (872) 204-0244
                           Drew@BallMcCannLaw.com
                           Steve@BallMcCannLaw.com

                           Counsel for Plaintiffs Michael J. Ryan & Ryan
                           Bros., Inc.




                             15
Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 16 of 21




                           Robert J. Gralewski, Jr.
                           Samantha L. Greenberg
                           KIRBY McINERNEY LLP
                           600 B Street, Suite 2110
                           San Diego, CA 92101
                           Telephone: (619) 784-1442
                           bgralewski@kmllp.com
                           sgreenberg@kmllp.com

                           Counsel for Plaintiff Leon Pfaff

                           Kenneth A. Wexler
                           Mark R. Miller
                           Melinda J. Morales
                           WEXLER WALLACE LLP
                           55 W. Monroe Street, Suite 3300
                           Chicago, Illinois 60603
                           Tel: (312) 346-2222
                           Fax: (312) 346-0022
                           kaw@wexlerwallace.com
                           mrm@wexlerwallace.com
                           mjm@wexlerwallace.com

                           Counsel for Plaintiff Leon Pfaff

                           Timothy D. Battin
                           Christopher V. Le
                           STRAUS & BOIES, LLP
                           4041 University Drive, Suite 500
                           Fairfax, VA 22030
                           Tel: (703) 764-8700
                           tbattin@straus-boies.com
                           cle@straus-boies.com

                           Counsel for Plaintiff Leon Pfaff

                           David M. Cialkowski (MN Lic. #306526)
                           Brian C. Gudmundson (MN Lic. #336695)
                           Alyssa J. Leary (MN Lic. #397552)
                           ZIMMERMAN REED LLP
                           1100 IDS Center, 80 S. 8th St.
                           Minneapolis, MN 55402
                           Telephone: (612) 341-0400
                           david.cialkowski@zimmreed.com
                           brian.gudmundson@zimmreed.com
                           alyssa.leary@zimmreed.com

                             16
Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 17 of 21




                           Hart L. Robinovitch (MN Lic. #240515)
                           ZIMMERMAN REED LLP
                           14646 N. Kierland Blvd., Suite 145
                           Scottsdale, AZ 85254
                           Telephone: (480) 348-6415
                           hart.robinovitch@zimmreed.com

                           Counsel for Plaintiffs B. Carlson and Brad DeKrey

                           E. Powell Miller
                           Sharon S. Almonrode
                           William Kalas
                           Dennis A. Lienhardt
                           THE MILLER LAW FIRM PC
                           950 West University Drive,
                           Rochester, Michigan 48307
                           Telephone: (248) 841-2200
                           epm@miller.law
                           ssa@miller.law
                           wk@miller.law
                           dal@miller.law

                           Counsel for Plaintiff Brad DeKrey

                           Jeffrey B. Gittleman
                           Chad A. Carder
                           BARRACK, RODOS & BACINE
                           3300 Two Commerce Square
                           2001 Market Street
                           Philadelphia, PA 19103
                           Telephone: (215) 963-0600
                           Fax: (215) 963-0838
                           jgittleman@barrack.com
                           ccarder@barrack.com

                           Counsel for Plaintiff Eagle Lake Farms Partnership




                             17
Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 18 of 21




                           John G. Emerson
                           EMERSON FIRM, PLLC
                           2500 Wilcrest, Suite 300
                           Houston, TX 77042
                           Telephone: (800)-551-8649
                           Fax: (501) 286-4659
                           jemerson@emersonfirm.com

                           Counsel for Plaintiff Eagle Lake Farms Partnership

                           Karl L. Cambronne (MN Lic. #14321)
                           Bryan L. Bleichner (MN Lic. #0326689)
                           Jeffrey D. Bores (MN Lic. #227699)
                           Christopher P. Renz (MN Lic. #0313415)
                           CHESTNUT CAMBRONNE PA
                           100 Washington Avenue South, Suite 1700
                           Minneapolis, MN 55401
                           Telephone: (612) 339-7300
                           Fax: (612) 336-2940
                           kcambronne@chestnutcambronne.com
                           bbleichner@chestnutcambronne.com
                           jbores@chestnutcambronne.com
                           crenz@chestnutcambronne.com

                           Counsel for Plaintiff Tyler Schultz

                           Wilbert B. Markovits
                           Terence R. Coates
                           MARKOVITS, STOCK & DEMARCO, LLC
                           3825 Edwards Road, Ste. 650
                           Cincinnati, OH 45209
                           Telephone: (513) 651-3700
                           Fax: (513) 665-0219
                           bmarkovits@msdlegal.com
                           tcoates@msdlegal.com

                           Counsel for Plaintiff Tyler Schultz

                           Mark Reinhardt (MN Lic. # 90530)
                           Garrett D. Blanchfield (MN Lic. #209855)
                           Roberta A. Yard (MN Lic. #322295)
                           REINHARDT WENDORF & BLANCHFIELD
                           332 Minnesota Street, Suite W1050
                           St. Paul, MN 55101
                           Telephone: (651) 287-2100
                           Fax: 651) 287-2103

                             18
Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 19 of 21




                           m.reinhardt@rwblawfirm.com
                           g.blanchfield@rwblawfirm.com
                           r.yard@rwblawfirm.com

                           Counsel for Plaintiffs Hapka Farms Inc. & Amy
                           Hapka

                           Simon B. Paris, Esq.
                           Patrick Howard, Esq.
                           SALTZ, MONGELUZZI, & BENDESKY, P.C.
                           1650 Market Street, 52nd Floor
                           Philadelphia, PA 19103
                           Telephone: (215) 496-8282
                           Facsimile: (215) 496-0999
                           sparis@smbb.com
                           phoward@smbb.com

                           Counsel for Plaintiff Tom Burke Farms

                           Roberta D. Liebenberg (PA ID # 31738)
                           Gerard A. Dever (PA ID # 85291)
                           Jessica D. Khan (PA ID # 208875)
                           FINE, KAPLAN AND BLACK, RPC
                           One South Broad Street, 23rd Floor
                           Philadelphia, PA 19107
                           Telephone: (215) 567-6565
                           Facsimile: (215) 568-5872
                           rliebenberg@finekaplan.com
                           gdever@finekaplan.com
                           jkhan@finekaplan.com

                           Counsel for Plaintiff Tom Burke Farms

                           Michael J. Boni (PA ID # 52983)
                           Joshua D. Snyder (PA ID # 88657)
                           BONI, ZACK & SNYDER LLC
                           15 St. Asaphs Road
                           Bala Cynwyd, PA 19004
                           Telephone: (610) 822-0200
                           Facsimile: (610) 822-0206
                           mboni@bonizack.com
                           jsnyder@bonizack.com

                           Counsel for Plaintiff Tom Burke Farms




                             19
Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 20 of 21




                           Dianne M. Nast (PA ID # 24424)
                           NASTLAW LLC
                           1101 Market Street, Suite 2801
                           Philadelphia, Pennsylvania 19107
                           Telephone: (215) 923-9300
                           Facsimile: (215) 923-9302
                           dnast@nastlaw.com

                           Counsel for Plaintiff Tom Burke Farms

                           Rhett A. McSweeney (MN Lic. #269542)
                           Jonathan R. Mencel (MN Lic. #390056)
                           MCSWEENEY LANGEVIN
                           2116 Second Avenue South
                           Minneapolis, MN 55404
                           Telephone: (612) 746-4646
                           Fax: (612) 454-2678
                           ram@westrikeback.com
                           jon@westrikeback.com
                           filing@westrikeback.com

                           Counsel for Plaintiff Beeman Berry Farm, LLC

                           William G. Caldes
                           Jeffrey J. Corrigan
                           Jeffrey L. Spector
                           Icee N. Etheridge
                           SPECTOR ROSEMAN & KODROFF, P.C.
                           2001 Market Street, Suite 3420
                           Philadelphia, PA 19103
                           Telephone: (215) 496-0300
                           Fax: (215) 496-6611
                           bcaldes@srkattorneys.com
                           jcorrigan@srkattorneys.com
                           jspector@srkattorneys.com
                           ietheridge@srkattorneys.com

                           Counsel for Plaintiff Beeman Berry Farm, LLC




                             20
Case MDL No. 2993 Document 66-1 Filed 03/17/21 Page 21 of 21




                           Mark K. Wasvary
                           MARK K. WASVARY, P.C.
                           2401 W. Big Beaver Rd, STE 100
                           Troy, MI 48084
                           Telephone: 248-649-5667
                           Fax: 248-649-5668
                           markwasvary@hotmail.com

                           Counsel for Plaintiff Beeman Berry Farm, LLC

                           Brian P. Murray
                           Lee Albert
                           GLANCY PRONGAY & MURRAY LLP
                           230 Park Avenue, Suite 530
                           New York, NY 10169
                           Telephone: (212) 682-5340
                           Fax: (212) 884-0988
                           bmurray@glancylaw.com
                           lalbert@glancylaw.com

                           Counsel for Plaintiff Beeman Berry Farm, LLC

                           Steven A. Kanner
                           Jonathan M. Jagher
                           FREED KANNER LONDON & MILLEN LLC
                           2201 Waukegan Rd, Suite 130
                           Bannockburn, IL 60015
                           Telephone: (224) 632-4500
                           Fax: (224) 632-4521
                           skanner@fklmlaw.com
                           jjagher@fklmlaw.com

                           Counsel for Plaintiff Beeman Berry Farm, LLC

                           David P. McLafferty
                           MCLAFFERTY LAW FIRM, P.C.
                           923 Fayette Street
                           Conshohocken, PA 19428
                           Telephone: (610) 940-4000 ext. 12
                           Fax: (610) 940-4007
                           dmclafferty@mclaffertylaw.com

                           Counsel for Plaintiff Beeman Berry Farm, LLC




                             21
